--------------------------------------------------------------------------------


THIS GENERAL SECURITY AGREEMENT made this 18th day of June, 2008, (hereinafter
the “Agreement”).


BY:




KERRISDALE RESOURCES LTD.
(hereinafter referred to as the "Debtor")


- in favour of -




BRIAN MAHOOD
(hereinafter referred to as the "Secured Party")






GENERAL SECURITY AGREEMENT


WHEREAS all of the shares of the Debtor (hereinafter “the Shares”) were sold by
the Secured Party to Scout Exploration Inc. (hereinafter the “Purchaser”)
pursuant to a Share Purchase Agreement dated effective the 1st day of January,
2008 (hereinafter the “Effective Date”).


AND WHEREAS Three Hundred Fifty Thousand ($350,000.00) Dollars of the purchase
price for the Shares remained outstanding following the closing of the
above-referenced share purchase transaction (hereinafter the “Principal Amount”)
and the Debtor has assumed and accepted the obligation of the Purchaser to the
Secured Party of all the Purchaser’s obligations to the Secured Party under the
Share Purchase Agreement including the obligation to issue this Agreement to the
Secured Party;


AND WHEREAS, due to the Debtor’s assumption of the obligations of the Purchaser
to the Secured Party, the Debtor intends to grant to the Secured Party a
security interest in all of real and personal assets of the Debtor owned as of
the date upon which this Agreement is executed, specifically including a number
of oil and gas leases owned by the Debtor or in which the Debtor holds
beneficial interests to petroleum and natural gas leases legally described in
Schedule “B“ attached hereto and made a part hereof;


NOW THEREFORE IN CONSIDERATION of the recitals hereto, included herein, the
representations, warranties, covenants and agreements set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:



 
 

--------------------------------------------------------------------------------

- 2 - 

                      
 

1. Definitions

 
In construing this Agreement:


 
(a)
“Act” means the Personal Property Security Act, Statutes of Alberta, 2000, c.
P-7 as amended;



 
(b)
“Collateral” means all personal property of the Debtor as of the date this
Agreement is executed including all Goods, Chattel Paper, Securities, Documents
of Title, Instruments, Money, Intangibles; and all real property of the Debtor
including all charges on land or interests in land and petroleum and natural gas
leases described in Schedule "A" attached hereto and forming part of this
Agreement; and all parts, accessories, attachments, equipment, additions,
accretions thereto and property thereof, together with any equipment or
accessories placed upon or repairs made to the foregoing during the continuance
of this Agreement;



 
(c)
“Indebtedness” means the Principal Amount or aggregate outstanding at any given
time of all loans and advances made or credit granted, or which may be made or
granted, by the Secured Party to the Debtor under the Share Purchase Agreement
and otherwise and interest on such loans and advances or credit granted and all
costs, charges and expenses of, or incurred by the Secured Party, in connection
with protecting, preserving, realizing upon or collecting the Collateral or
attempting to do so or otherwise and all other obligations and liabilities,
present or future, direct or indirect, absolute or contingent, matured or not,
of the Debtor to the Secured Party arising from this or any other agreement or
dealings between the Secured Party and the Debtor or from any agreement or
dealings with any person by which the Secured Party may be or become in any
manner whatsoever a creditor of the Debtor or otherwise howsoever arising and
whether the Debtor be bound alone or with another or others and whether as
principal or surety including all reasonable legal fees and disbursements
incurred by the Secured Party in connection with all of the foregoing as between
a solicitor and his own client;



 
(d)
Unless specifically defined herein, all capitalized terms used herein shall have
the same meaning as ascribed to them in the Act.






 
 

--------------------------------------------------------------------------------

- 3 - 
       

2. Security Interest



For Value given by the Secured Party to the Debtor, the receipt and sufficiency
of which the Debtor hereby acknowledges, the Debtor hereby grants to the Secured
Party a Security Interest in the Collateral and Proceeds to secure payment of
the Indebtedness and performance of any and all obligations of the Debtor to the
Secured Party.
 

3. Covenants



The Debtor covenants and agrees with the Secured Party:


 
(a)
that on execution of this Agreement the Debtor will be in possession of the
Collateral or be entitled to possession of the Collateral;



 
(b)
to do, execute, acknowledge and deliver such financing statements and further
assignments, transfers, conveyances, documents, acts, matters and things as may
be reasonably requested by the Secured Party of or with respect to the
Collateral in order to give effect to these presents and to pay all costs for
searches and filings in connection therewith and for the preparation of this
Agreement, including solicitor's fees and disbursements incurred by the Secured
Party in connection with the foregoing, as between a solicitor and his own
client; and including the issuance of notices of the filing of a financing
statement in the PPR Alberta in respect of this Agreement to the lessors of
freehold petroleum and natural gas leases included in the real property
interests described in Schedule “A” hereto and the filing of Security Notices
with Alberta Energy in respect of all Alberta Crown petroleum and natural gas
leases included in the real property interests described in Schedule “A” hereto
in which the Corporation holds a working interest of record with Alberta Energy;



 
(c)
to deliver to the Secured Party from time to time, forthwith upon request, any
Documents of Title, Instruments, Securities and Chattel Paper constituting,
representing or relating to the Collateral;



 
(d)
to give the Secured Party prompt and immediate notice of:



 
(i)
the occurrence of any event of default hereunder or of any other event which,
with the giving of notice or the lapse of time, would constitute an event of
default hereunder;



 
(ii)
any loss or damage to the Collateral;



 
(iii)
any change of the Debtor's name; and,



 
(iv)
any change in the information contained herein or in the Schedules hereto
relating to the Debtor's business or the Collateral;




 
 

--------------------------------------------------------------------------------

- 4 - 

 
(e)
to prevent the Collateral, or any part thereof, from being or becoming an
Accession or Fixture to other property not covered by this Agreement, if
applicable;



 
(f)
that if by reason of location of the Collateral or otherwise the creation,
validity or perfection of the Security Interest provided for herein is governed
by a law of a jurisdiction other than Alberta, then the Debtor shall take such
steps and execute and deliver such papers as the Secured Party may from time to
time request to comply with the Personal Property Security Act and other laws of
another province or provinces, or the laws of Canada.



 
(g)
To diligently maintain, use and operate the Collateral and to conduct the
Debtor’s affairs in a proper and efficient manner so as to preserve and protect
the Collateral and the earnings, income, rents and profits thereof;



 
(h)
Not to sell, exchange, transfer, assign, lease or otherwise dispose of the
Collateral or any interest therein other than in the ordinary course of the
Debtor’s business UNLESS with the prior written consent of the Secured Party had
and delivered, not to be unreasonably withheld;



 
(i)
To maintain insurance on all of the Collateral which is of a character usually
insured in comparable circumstances with reputable insurers against loss or
damage by fire or other hazards and to deliver to the Secured Party evidence of
such insurance satisfactory to the Secured Party;



 
(j)
To pay all rents, taxes, rates, levies, assessments and government fees or dues
lawfully levied, assessed or imposed in respect of the Collateral or any part
thereof as and when the same shall become due and payable and to exhibit to the
Secured Party, on demand, the receipts and vouchers establishing such payments;



 
(k)
To keep proper books of accounts in accordance with generally accepted
accounting principals, consistently applied,  and to furnish to the Secured
Party, within 48 hours following the Secured Party’s request during normal
business hours,  such financial information and statements relating to the
Collateral as the Secured Party may from time to time require;



 
(l)
To notify the Secured Party promptly of:



 
(i)
Any significant default in the payment to the Debtor of accounts which are part
of the Collateral; and



 
(ii)
All litigation before any court, administrative board or other tribunal
affecting the Debtor or the Collateral;



 
(m)
To furnish to the Secured Party such other information with respect to the
Collateral as the Secured Party may from time to time require;



 
(n)
Not to, without the prior written consent of the Secured Party, create any other


 
 

--------------------------------------------------------------------------------

- 5 - 

 
security interest, mortgage, hypothec charge, lien or other encumbrance upon the
Collateral or any part thereof ranking or purporting to rank in priority to or
equally with the Security Interest; and



 
(o)
To defend the title to the Collateral against all persons and, upon demand by
the Secured Party, to furnish such further assurance of title and to execute any
written instruments or do any other acts necessary to make effective the
purposes and provisions of this Agreement.

 

4. Default

 
The happening of any of the following shall constitute default by the Debtor
hereunder:


 
(a)
if the Debtor shall default in making any payment due to the Secured Party with
respect to the Indebtedness;



 
(b)
if the Debtor shall be in default under or be in breach of any provision of this
Agreement or of any other agreement between the Debtor and the Secured Party
including any promissory note;



 
(c)
if the Debtor shall fail to pay any charges, rents, taxes, or rates on leasehold
property, or other charges of a like nature, or if the Debtor fails to observe
and perform any of the covenants, payments or conditions in any lease, license,
concession, agreement, mortgage, agreement for sale, charge or encumbrance;



 
(d)
if the Debtor makes default in the payment of the principal or interest forming
part of the Indebtedness;



 
(e)
if an order shall be made or an effective resolution passed for the winding up
of the Debtor, or if a petition is filed for the winding-up of the Debtor;



 
(f)
if the Debtor shall make an assignment for the benefit of creditors or be
declared bankrupt, or if a custodian or receiver or receiver and manager or
other officer with similar powers be appointed with respect to the Debtor or any
of the Debtor's property or if the Debtor voluntarily files a petition in
bankruptcy, or commits any act of bankruptcy or proposes to take the benefit of
any provision of the Companies Creditors Arrangement Act as now or hereafter in
force or makes any arrangement with its creditors pursuant to the terms of the
Business Corporations Act of Alberta or the Canada Business Corporations Act as
now or hereafter in force;



 
(g)
if the Debtor ceases or demonstrates an intention to cease carrying on business;



 
(h)
if the Debtor passes or purports to pass any resolution or takes or purports to
take any corporate proceedings to enable it to take proceedings for its
dissolution, liquidation or amalgamation;


 
 

--------------------------------------------------------------------------------

- 6 - 
 
 
(i)
if the Debtor shall lose its charter by expiration, forfeiture or otherwise or
if a receiver or a receiver-manager for all or any part of the Debtor's assets
or any other party with like powers shall be appointed;



 
(j)
except for sales of Inventory in the ordinary course of business, if any assets
of the Debtor are either directly or indirectly (including, without limitation,
by way of transfer or sale of shares) sold, transferred, removed, alienated or
disposed of in any manner whatsoever by the Debtor without the written consent
of the Secured Party, not to be unreasonably withheld, or if the Secured Party,
in its sole discretion, deems the Debtor's assets or any part thereof are in
danger of being sold, transferred, assigned, conveyed, removed, alienated or
disposed of;



 
(k)
if the Secured Party, acting commercially reasonably, deems itself insecure or
decides that the Collateral is or is likely to be in jeopardy or the Secured
Party has commercially reasonable grounds to believe that the prospect of
payment or performance of the obligations of the Debtor is or is likely to be
impaired;



 
(l)
if the Security Interest granted to the Secured Party hereunder shall cease to
be in full force and effect or the validity thereof or of any of the obligations
of the Debtor hereunder shall be disaffirmed by or on behalf of the Debtor;



 
(m)
Any of the representations and warranties in this agreement were incorrect in
any material respect when made or deemed to have been made;



 
(n)
Any encumbrancer takes possession or purports to or attempts to take possession
of the Collateral or any part thereof without the prior written consent of the
Secured Party had and received;



 
(o)
Any execution or other process of any court becomes enforceable against the
Debtor or any distress or analogous process is levied upon the Collateral or any
part thereof.

 

5.  Remedies

 
Upon default by the Debtor hereunder:


 
(a)
the Secured Party, at its sole discretion, may declare any or all of the
Indebtedness, which is not by its terms payable on demand, to be immediately due
and payable, without demand or notice of any kind.  Notwithstanding the
foregoing, the Debtor acknowledges that the Secured Party may in its sole,
absolute and unfettered discretion demand payment with respect to any portion of
the Indebtedness which may now or hereafter be payable on demand;



 
(b)
the Debtor will forthwith upon demand transfer to the Secured Party title to all
of the Collateral. In any event, at its option, the Secured Party may take such
steps as it considers necessary or desirable to obtain possession of all or any
part of the Collateral;


 
 

--------------------------------------------------------------------------------

- 7 - 
 
 
(c)
the Secured Party may proceed to enforce payment of the Indebtedness and
exercise all of the rights and remedies of the Secured Party provided for in
this Agreement and in the Act, as well as any and all other rights and remedies
available to the Secured Party at law or in equity, and may proceed to enforce
any other Security Agreement entered into between the Debtor and the Secured
Party;



 
(d)
the Debtor agrees to assign to the Secured Party, in writing, at the Secured
Party's option, any rental or royalty payments due or to become due to the
Debtor from or under any lease of the Collateral, if applicable;



 
(e)
the Secured Party may by instrument in writing appoint any person or persons, a
Receiver or Manager or Receiver and Manager (hereinafter called the "Receiver")
of the Collateral or any part thereof and may remove the Receiver so appointed
by it and appoint another or others in his or their stead or may take
proceedings in any court of competent jurisdiction for the appointment of a
Receiver of all or any part of the Collateral and:



 
(i)
the Secured Party may from time to time fix the remuneration of the Receiver;



 
(ii)
the Receiver shall so far as concerns responsibility for his acts and omissions
be deemed to be the agent of the Debtor and not the agent of the Secured Party
and the Secured Party shall not be responsible in any way for any misconduct or
negligence on the part of the Receiver;



 
(iii)
the Debtor shall cooperate fully with and assist the Receiver forthwith upon
request and shall promptly confirm and ratify all acts of the Receiver;



 
(iv)
the Secured Party shall not be responsible or liable for any debts contracted by
the Receiver or for damages to persons or property or for salaries or for
non-fulfillment of contracts during any period when the Receiver is in
possession of the Collateral;



 
(v)
the Debtor shall yield up possession of the Collateral and the conduct of the
Debtor's business in connection therewith to the Receiver upon demand to the
extent that possession or management is, in the sole discretion of the Receiver,
necessary for or incidental to realizing on or dealing with the Collateral or
the exercise of any rights or duties granted to or imposed upon the Receiver
under this Agreement and the Debtor shall facilitate by all legal means the
actions of the Receiver and shall not interfere with the carrying out of the
powers hereby granted to the Receiver and the Debtor shall forthwith execute
such documents and transfers as may be necessary to place the Receiver in legal
possession of the Collateral;



 
(vi)
the Secured Party or any subsidiary, agent or representative thereof may become
purchasers at any sale of the Collateral whether such sale is made


 
 

--------------------------------------------------------------------------------

- 8 - 

 
under any power of sale contained in this Agreement or pursuant to judicial
proceedings;




 
(vii)
to enable the Receiver to exercise the powers granted pursuant to the terms of
this Agreement the Debtor hereby irrevocably appoints the Receiver attorney on
the Debtor's behalf to do all acts and things on behalf of and in the name of
the Debtor as may be authorized by the provisions of this Agreement, including
carrying out any sale of any or all of the Collateral and affixing the seal of
the Debtor, if a corporation, to any deeds, transfers, conveyances, assignments,
assurances, documents and things which in the Receiver's discretion ought to be
executed to complete any sale or transfer of any or all of the Collateral or
alternatively, to execute the same under the Receiver's own seal, by conveying
in the name of and on behalf of the Debtor; and any deed, transfer or other
instrument signed by the Receiver under his seal shall have the same effect as
if it were validly executed by the Debtor;



 
(f)
subject to the Act, all monies collected or received by the Secured Party
pursuant to or in exercise of any right it possesses with respect to the
Collateral shall be applied to the Indebtedness in such manner as the Secured
Party deems appropriate or, at the option of the Secured Party, may be held
unappropriated in a collateral account or released to the Debtor, all without
prejudice to the liability of the Debtor or the rights of the Secured Party
hereunder and any surplus shall be accounted for as required by law;



 
(g)
at the option of the Secured Party, and to the extent and in the manner provided
in the Act, the Secured Party may elect to retain all or any part of the
Collateral in satisfaction of the Indebtedness or any part thereof;



 
(h)
in the event of the Secured Party’s taking possession of the Collateral, or any
part thereof, in accordance with the provisions of this Agreement, if
applicable, the Secured Party shall have the right to maintain the same upon the
premises on which the Collateral may then be situate, and for the purpose of
such maintaining shall be entitled to the free use and enjoyment of all
necessary buildings, premises, housing, and accommodation for the proper
maintaining, housing and protection of the Collateral;



 
(i)
the Secured Party shall not be liable or accountable for any failure to seize,
collect, realize, sell or obtain possession or payment of the Collateral or any
part thereof and shall not be bound to institute proceedings for the purpose of
seizing, collecting, realizing or obtaining possession or payment of the same or
for the purpose of preserving any rights of the Secured Party, the Debtor or any
other person, firm or corporation in respect to the same;



 
(j)
the Secured Party may grant extensions of time and other indulgences, take and
give up securities, accept compositions, grant releases and discharges, release
any part of the Collateral to third parties and otherwise deal with the debtors
of the Debtor,


 
 

--------------------------------------------------------------------------------

- 9 -

 
sureties and others and with the Collateral and other securities as the Secured
Party may see fit without prejudice to the liability of the Debtor or the
Secured Party's right to hold and realize the Collateral;



 
(k)
the Secured Party may, either directly or through its agents or nominees,
exercise any or all of the powers and rights given to a Receiver under this
Agreement;



 
(l)
the rights and remedies herein conferred upon the Secured Party shall be
cumulative and not alternative and shall be in addition to and not in
substitution or derogation of rights and remedies conferred by the Act and any
other applicable law.

 

6. Powers of Receiver

 
Any Receiver appointed by the Secured Party shall have the power:


 
(a)
to take possession of and get in all or any part of the Collateral;



 
(b)
to carry on, manage and conduct or to concur in the carrying on, management and
conduct of the business of the Debtor and to receive the revenues, incomes,
issues and profits of the Collateral and of carrying on the business of the
Debtor and to pay therefrom all expenses, charges and borrowings incurred or
payable in carrying on the business or otherwise;



 
(c)
to borrow monies for the purposes of the business of the Debtor, the maintenance
and preservation of the Collateral or any part thereof and in so doing the
Receiver may issue certificates payable when the Receiver thinks expedient and
bearing interest as stated therein and the amounts from time to time payable
thereunder shall charge the Collateral in priority to this Agreement;



 
(d)
to sell and dispose of any or all of the Collateral at public auction, by public
or private tender or by private sale at such time and on such terms and
conditions as to credit or otherwise and as to upset or reserve bid or price,
and as to method of payment whether by way of deferred payment or otherwise, as
the Receiver shall in its sole discretion determine and to deliver to the
purchaser or purchasers of the Collateral good and sufficient deeds or title
documents for the same, the Receiver being hereby constituted the irrevocable
attorney of the Debtor for the purpose of making such sale and executing such
deeds and transfer documents and any such sale shall be absolute and conclusive
as against the Debtor or any person claiming by, from, through or under the
Debtor and the Debtor's assigns;



 
(e)
to make any arrangement or compromise which the Receiver shall deem expedient;



 
(f)
to sue or defend any action in the name of the Debtor;



 
(g)
to lease or concur in the leasing of the whole or any part of the Collateral;


 
 

--------------------------------------------------------------------------------

- 10 -
 

  (h)  to exercise all or any of the powers or rights incident to the ownership
of the Collateral;



 
(i)
to employ or retain for the execution of the duties and powers conferred upon
him hereunder such agents, assistants, professional advisors or other persons as
required on the terms and at the remuneration the Receiver considers proper;



 
(j)
to release any of the Collateral which in the Receiver's opinion is unprofitable
or unrealizable or a source of loss or danger;



 
(k)
to exercise all rights and powers of the Secured Party hereunder and to act
generally in relation to the Collateral in such manner and on such terms as may
be expedient and in the best interests of the Secured Party;



 
(l)
to agree to any modification, compromise, release or waiver of the rights of the
Secured Party against the Debtor or against the Collateral whether such rights
shall arise under this Agreement or otherwise;




 
(m)
if a sale is on credit, the Receiver shall not be accountable for any monies
until actually received.

 

7. Perform Obligations of Debtor



The Secured Party shall have the right, but shall not be obliged to perform any
of the obligations of the Debtor hereunder and the Debtor shall forthwith pay to
the Secured Party upon written demand therefor, an amount equal to the expense
incurred by the Secured Party in so doing, together with interest from the date
such expense is incurred until it is paid at a rate equal to six and three
quarters (6.75%) percent per annum and which shall be added to the Indebtedness
secured by this Agreement.
 

8.  Proceeds in Trust

 
All Proceeds from the sale or other disposition of the Collateral hereunder
realized by the Secured Party or any agent on the Debtor's behalf shall be held
in trust by the Debtor for the Secured Party.
 

9.  Collection of Debts

 
In the event of a default under this Agreement, the Secured Party may notify all
or any Account Debtors of the Security Interest and may also direct such Account
Debtors to make all payments on the Collateral to the Secured Party.
 

10. No Obligation to Advance

 
Nothing herein shall obligate the Secured Party to make any advance or loan or
future advance or loan or to renew any note or extend any time for payment of
any indebtedness or liability of the Debtor to the Secured Party.

 
 

--------------------------------------------------------------------------------

- 11 -
 

11.  Notice

 
Any demand or notice referred to in this Agreement may be effectively given in
the manner provided for in the Act.
 
12. 
Governing Law

 
This Agreement shall be governed and construed in accordance with the laws of
the Province of Alberta and the parties hereby attorn to the exclusive
jurisdiction of the courts of the Province of Alberta.
 

13.  Joint and Several

 
If one or more persons executes this Security Agreement, their obligation shall
be joint and several and each shall remain liable hereunder until all are
released in full.
 

14. No Waiver



No consent or waiver, express or implied, by the Secured Party of any breach or
default by the Debtor in the performance by the Debtor of its obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance of the Debtor's obligations
hereunder.  Failure by the Secured Party to complain of any act or failure to
act on the part of the Debtor or to declare the Debtor in default, irrespective
of how long such failure continues, shall not constitute a waiver by the Secured
Party of its rights hereunder.
 

15. Number and Gender



Wherever the singular, plural, masculine, feminine or neuter is used throughout
this Agreement, the same shall be construed as meaning the singular, plural,
masculine, feminine, neuter, body politic or body corporate where the facts or
context so requires.
 

16.  Headings

 
The headings in this Agreement have been inserted for reference and as a matter
of convenience only and in no way define, limit or enlarge the scope or meaning
of this Agreement or any provisions hereof.
 
17. 
Time of Essence



Time shall be of the essence of this Agreement.
 

18. No Modification

 
No modification, variation or amendment of any provision of this Agreement shall
be made except by a written agreement executed by the parties hereto and no
waiver of any provision hereof shall be effective unless in writing.

 
 

--------------------------------------------------------------------------------

- 12 -
 

19. No Representations



There are no representations, warranties, agreements or conditions, express or
implied, statutory or otherwise, affecting the rights and liabilities of the
parties hereto or the attributes of the Collateral other than as specifically
contained or referred to herein, or as specifically contained in other Security
Agreements now or hereafter entered into between the Secured Party and the
Debtor.


 

20. Continuing Security

 
This Agreement and the security afforded hereby is in addition to and not in
substitution for any other security now or hereafter held by the Secured Party
and is intended to be a continuing security agreement and shall remain in full
force and effect until the Indebtedness is repaid and the obligations of the
Debtor to the Secured Party performed notwithstanding that the Indebtedness is
reduced from time to time and thereafter increased or entirely extinguished, or
the Secured Party, by instrument in writing terminates this Agreement.
 

21.  Attachment

 
The Security Interest created hereby is intended to attach when this Agreement
is signed by the Debtor and delivered to the Secured Party.
 

22.  Unenforceable Terms

 
If any term, covenant or condition of this Agreement or the application thereof
to any party or circumstance shall be invalid or unenforceable to any extent the
remainder of this Agreement or the application of such term, covenant or
condition to a party or a circumstance other than those to which it is held
invalid or unenforceable shall not be affected thereby and each remaining term,
covenant or condition of this Agreement shall be valid and shall be enforceable
to the fullest extent permitted by law.

 

23.  Assignment

 
This Agreement is not assignable by the Debtor without the express prior written
consent of the Secured Party, not to be unreasonably withheld.
 

24.  Law of Property Act

 
The Debtor covenants and agrees that the provisions of the Law of Property Act
of the Province of Alberta shall apply to this Agreement and to the Collateral
secured hereby or to any agreement or instrument renewing or extending or
collateral to this Agreement or to the Collateral.

 

25. Unreasonable

 
Nothing in this Agreement shall be construed to mean that the Secured Party may
act in a commercially unreasonable manner or in bad faith.

 
 

--------------------------------------------------------------------------------

- 13 -

 

26.  Enurement

 
This Agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns.
 
27.
Acknowledgement of Receipt

 
The Debtor acknowledges having received a duplicate executed copy of this
Agreement on the date of its execution and the Debtor waives any right it may
have to receive a Financing Statement or Financing Change Statement.
 

28.  Preamble and Schedules

 
The Preamble to this Agreement and all of the schedules attached hereto form a
part of this Agreement and are binding on the parties hereto.


IN WITNESS WHEREOF the Debtor has executed this Agreement the day and year first
above written.


KERRISDALE RESOURCES LTD.






Per: _______________________________________
JASON WALSH
 
 
 

 
 
 

--------------------------------------------------------------------------------



SCHEDULE "A"




Description of Collateral




1.           All of the Debtor's present personal property being Goods,
Documents of Title, Securities, Chattel Paper, Instruments, Money and
Intangibles, including, without limitation, the following:



 
(a)
All present Equipment, and any Proceeds therefrom, including, without limiting
the generality of the foregoing, all fixtures, plant, machinery, tools and
furniture owned or acquired as of the Effective Date.




 
(b)
All present Inventory and any Proceeds therefrom, including, without limiting
the generality of the foregoing, all raw materials, Goods in process, finished
Goods and packaging material and Goods acquired or held for sale or furnished or
to be furnished under contracts of rental or service; and




 
(c)
All present Intangibles and Proceeds therefrom, including, without limiting the
generality of the foregoing, all debts, accounts, choses in action, claims,
demands and monies now due or owing or accruing due or which may hereafter
become due or owing to the Debtor, including (without limiting the foregoing)
claims against the Crown in the Right of Canada or of any province, monies which
may become payable under any policy or insurance in respect of any loss by fire
or other cause which has been or may be incurred by the Debtor (collectively
called "Book Debts"), together with all contracts, securities, bills, notes,
lien notes, judgments, chattel mortgages, mortgages and all other rights,
benefits and documents now or hereafter taken, vested in or held by the Debtor
in respect of or as security for the Book Debts hereby assigned or intended so
to be or any part thereof and the full benefit and advantage thereof.

 
2.          Notwithstanding the generality of the foregoing, the Collateral
shall specifically include all of the presently owned and earned leasehold
Mineral interests of the Debtor on all of those lands legally described in
Schedule “B” attached hereto (hereinafter the “Leases”), and any and all
Proceeds therefrom, including, and without limiting the generality of the
foregoing, any royalties earned by the Debtor pursuant to any of the Leases, and
all proceeds from a conveyance, transfer or sub-lease of any of the Leases.

 
 

--------------------------------------------------------------------------------

 

DATED: 18th day of June, 2008.

--------------------------------------------------------------------------------

 
BETWEEN:

 
KERRISDALE RESOURCES LTD.
 
                           - and -
 
                BRIAN MAHOOD



 



--------------------------------------------------------------------------------

 
GENERAL SECURITY AGREEMENT
 

--------------------------------------------------------------------------------

 






 


 
HUSTWICK HODGSON & PAYNE
BARRISTERS & SOLICITORS
600 CAPITAL PLACE
9707 - 110 STREET
EDMONTON, ALBERTA
T5K 2L9
 
 
 
FILE:  76950 LRC

 






 







 
 

--------------------------------------------------------------------------------

 
 
Schedule "B"
 
Real Property Assets of Kerrisdale Resources Ltd.
 

         
Working Interests
Lands
P&NG Rights
Wells
Well Status
Producing Zone
and GORR received
           
SW¼ 26-18-1W4
P&NG to Base Medicine Hat
6-26-18-1W4
Producing gas
Milk River & Medicine Hat
100%
           
SE¼ 26-18-1W4
P&NG to Base Medicine Hat
8-26-18-1W4
Producing gas
Milk River & Medicine Hat
20% BPO, 30% APO + 5%
         
non-convertible GORR
         
(Paid Out)
           
NW¼ 26-18-1W4
P&NG to Base Medicine Hat
14-26-18-1W4
Producing gas
Milk River & Medicine Hat
10% W.I. + 10%
         
non-convertible GORR
           
NE¼ 26-18-1W4
P&NG to Base Medicine Hat
16-26-18-1W4
Producing gas
Milk River & Medicine Hat
20% BPO, 30% APO + 5%
         
non-convertible GORR
         
(Paid Out)
           
SE¼ 8-19-1W4
P&NG to Base Medicine Hat
8-8-18-1W4
Producing gas
Milk River & Medicine Hat
20% BPO, 30% APO + 5%
         
non-convertible GORR
         
(Paid Out)
           
SW¼ 8-19-1W4
P&NG to Base Medicine Hat
6-8-19-1W4
Producing gas
Milk River & Medicine Hat
100%
           
NE¼ 8-19-1W4
P&NG to Base Medicine Hat
10-8-19-1W4
Producing gas
Milk River & Medicine Hat
100%
           
NW¼ 8-19-1W4
P&NG to Base Medicine Hat
13-8-19-1W4
Producing gas
Milk River & Medicine Hat
20% BPO, 30% APO + 5%
         
non-convertible GORR
         
(Paid Out)
           
SE¼ 26-20-4W4
P&NG to Base Medicine Hat
8-26-20-4W4
Producing gas
Milk River
20%
           
SW¼ 26-20-4W4
P&NG to Base Medicine Hat
6-26-20-4W4
Producing gas
Milk River
20%
           
NE¼ 26-20-4W4
P&NG to Base Medicine Hat
16-26-20-4W4
Producing gas
Milk River
20%
           
NW¼ 26-20-4W4
P&NG to Base Medicine Hat
14-26-20-4W4
Producing gas
Milk River
20%
           
NE¼ 26-20-8W4
P&NG to Base Medicine Hat
10-26-20-8W4
Producing gas
Milk River & Medicine Hat
100%
           
12-46-11W4
P&NG to Base Mannville
6-12-46-11W4
Producing gas
Colony
10% BPO, 6% APO
 
except Nat Gas in Viking
   
Sparky
(Paid Out)
       
Lloydminster
             
6-57-21W4
P&NG below Base of Viking
   Nil
   
25%
 
to Basement
                   
S½ & NW¼ 31-39-4W4
P&NG to Base Mannville
2-31-39-4W4
Abandoned
 
5%
           
10-47-21W4
P&NG to Base Edmonton
6-10-47-21W4
Standing
Edmonton
25%
           
W½ & all 32-6-6W2
N.A.
 
Producing oil
Mississippian
2.0% GORR
           
Lsd 5 & N½ 33-3-31W1
N.A.
 
Producing oil
Mississippian
1.0% GORR
           


 
 

--------------------------------------------------------------------------------

 

